Citation Nr: 1626041	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  12-25 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected chronic left ankle sprain with degenerative arthritis (left ankle disability).


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran had active service from May 1977 to May 1999.

This matter comes before the Board of Veterans' Appeals (Board) a May 2010 rating decision of the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA) which granted a 10 percent rating for the service-connected left ankle disability, effective from December 31, 2009.  Jurisdiction of this matter was subsequently transferred to the San Diego, California RO.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.


FINDING OF FACT

The Veteran's service-connected left ankle disability is manifested by continuous pain with no more than moderate limitation of motion, even considering flare-ups and the effects of pain and weakness.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected left ankle disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5270, 5271, 5284 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in January 2010.

Additionally, in March 2016, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ.  A VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the March 2016 hearing, the undersigned stated the issue on appeal and information was solicited regarding the severity of the Veteran's left ankle disability.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's left ankle disability since he was last examined.  38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the claim.  As such, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  Further, in April 2010, March 2011, October 2012, and October 2013, the Veteran underwent VA examinations to assess the severity of his service-connected left ankle disability, including a review of the claims folder and a history obtained from the Veteran.  Examination findings were relevant to the rating criteria; accordingly, the examinations are adequate upon which to rate the disability.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and he has not identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

VA treatment records showed that from 2008 through 2010, the Veteran received ongoing treatment for complaints of left ankle pain.  In November 2008, an x-ray study of the left foot showed mild DJD (degenerative joint disease) at the ankle.  In March 2009, he was seen for complaints of pain on the lateral side of the left foot for the past few months.  He reported severely spraining his ankle in the military with ankle pain since that time.  He reported that the pain was aggravated by activity and relived by rest.  Examination revealed tenderness, but no significant pain with range of motion or palpation of the left ankle joint or any pain or excess motion with anterior drawer testing of the left ankle.  There was no ligamentous laxity noted, and muscle strength was normal.  The assessment was peroneus brevis enthesopathy/bursitis of the left foot.  In a June 2009 VA record, the Veteran reported that onset of the lateral pain was recent.  Neurological examination was intact.  There was no significant pain with range of motion or palpation of the joint.  There was no ligamentous laxity and there was 5/5 strength.

In July 2009, he was seen for follow up, and it was noted that his pain persisted and was worse after activity.  Examination revealed less than 10 degrees of ankle dorsiflexion with the knee extended, that he ambulated on the outside of the left foot, that he had pain on palpation of the peroneus brevis tendon, and had cavus foot type.  Surgical intervention was discussed, and the Veteran elected to go home and think about.  In November 2010, he was to receive a left ankle brace.

On a VA examination in April 2010, the Veteran reported pain and weakness but denied flare-ups.  On examination, left ankle plantar flexion was to 35 degrees and dorsiflexion was to 25 degrees, with no pain or painful motion, fatigue, weakness, lack of endurance, incoordination, edema, effusion, instability, tenderness, redness, heat, abnormal movement, or guarding of movement.  Range of motion testing was performed and after three repetitions there was no additional loss of motion or symptoms of pain, fatigue, weakness, lack of endurance, or incoordination of the left ankle.  His gait was normal and there were no functional limitations on standing and walking.  The examiner opined that the Veteran's left ankle condition had a mild effect on his usual occupation and daily activities.  

On a VA examination in March 2011, the Veteran reported symptoms of weakness, stiffness, giving way, lack of endurance, fatigability, deformity, tenderness, and pain.  He denied flare-ups, swelling, heat, redness, locking, drainage, effusion, subluxation, or dislocation.  He reported difficulty with standing or walking too long before the ankle started hurting.  He did not experience overall functional impairment from his left ankle condition.  Objective examination of the left ankle revealed no deformity.  There was 20 degrees of dorsiflexion and 45 degrees of plantar flexion, or normal range of motion.  Repetitive ranges of motion of the left ankle revealed no additional limitations.  Further, left ankle joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The Veteran's gait was normal.

On a VA disability benefits questionnaire (DBQ) examination in October 2012, the Veteran reported that he could not stand for long periods of time.  He reported flare-ups of continuous pain that impacted the ankle function.  Range of motion testing revealed that both left ankle plantar flexion and dorsiflexion ended at 20 degrees with painful motion starting at 5 degrees.  He did not have additional limitation of left ankle motion following repetitive-use testing.  There was tenderness to palpation of the medial and lateral malleolus joint line of the left ankle, and the Veteran complained of pain at levels of 5 to 6 out of 10 during range of motion testing.  Functional impairment of the left ankle included weakened movement, excess fatigability, and pain on movement.  Muscle strength testing was normal, and there was no laxity of the ankle joints noted.  The Veteran regularly wore an ankle brace and reported that his ankle condition impacted his ability to work because he could not stand for prolonged periods and had ankle pain all the time.  

On a VA DBQ examination in October 2013, the diagnosis was chronic left ankle sprain with degenerative arthritis and with eversion of the left foot.  The Veteran reported having flare-ups, including constant pain, especially when he did any type of exercise.  Range of motion testing revealed that left ankle plantar flexion was to 35 degrees, with painful motion at 35 degrees, and dorsiflexion was to 15 degrees, with painful motion starting at 15 degrees.  He was able to perform repetitive-use testing of the left ankle, with 3 repetitions, with no additional loss of motion.  Functional impairment of the left ankle included less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  There was localized tenderness of the left ankle, but no loss of muscle strength on plantar flexion or dorsiflexion.  There was no laxity of the left ankle on anterior drawer test and no astragalectomy.  The Veteran reported having mild eversion of the left foot on weight-bearing and that he occasionally used a brace on the left ankle.  He did not have leg length discrepancy, and had no additional limitation of functional ability of the ankle joint during flare-ups or with repeated use over time.  

In March 2016, the Veteran testified that he had continuous left ankle pain at a level of 4 to 6 out of 10 on the pain scale.  He testified that if he did excessive walking or any type of running, his ankle would hurt.  He denied swelling and stiffness of the left ankle, and testified that he did not have to avoid activities other than excessive walking or running.  He testified he stopped taking medications for his left ankle, except sometimes took Advil or Tylenol.  He received no treatment for his left ankle, but testified he kept his ankle elevated when he was sitting down.  


III. Analysis

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Regarding the issues of increased ratings, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 506 (2007), the Court held that staged ratings are also appropriate for an increased rating claim in such a case, when the factual findings show distinct time periods in which the service-connected disability exhibits symptoms that would warrant different ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, 8 Vet. App 202.  Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011)

The Veteran's service-connected left ankle disability has been assigned a 10 percent rating pursuant to Diagnostic Code (DC) 5271, which provides a 10 percent disability rating for moderate limitation of motion.  A 20 percent rating contemplates marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271.

Marked and moderate are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the schedule of ratings does not provide any information as to what manifestations constitute moderate or marked limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  Specifically, moderate limitation of ankle motion is considered present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is considered demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See M21-1, Part III, subpart iv, Chapter 4, Section A.3.k.

Normal ranges of motion for the ankle are 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  

The Board finds that the evidence does not support an evaluation in excess of 10 percent.  At its worst, there is left ankle dorsiflexion to 15 out of 20 degrees and plantar flexion to 20 out of 45 degrees.  Although the plantar flexion is less than the normal half, dorsiflexion is almost full.  This more closely approximates moderate, rather than marked, limitation of motion.  This is true particularly when considering additional functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.49; DeLuca, 8 Vet. App. 202.  At each examination during the appeal period, there was no additional limitation of motion upon repetitive use or flare-up.  There was, however, interference with walking and weight bearing, pain on movement, weakened movement, and excess fatigability.  Throughout, there was no ligamentous laxity or swelling, and there was normal or 5/5 muscle strength.  Taken as a whole, the findings more closely approximate moderate limitation of motion without additional compensable functional loss, particularly since repetitive use does not cause additional limitation of motion.  After reviewing the record, the Board concludes that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the Veteran's service-connected left ankle disability under the assigned diagnostic code.  

Moreover, a rating in excess of 10 percent is also not warranted under other applicable diagnostic codes, as the record shows there is no ankylosis, no malunion of the ankle, no impairment of the tibia or fibula, and no astragalectomy.  38 C.F.R. § 4.71a, DCs 5262, 5270, 5272, 5273, 5274 (2015).  Finally, the diagnostic code for arthritis does not provide for an increased evaluation because the evidence does not show occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).

The Board has also considered whether this case should be referred for extraschedular consideration.  The governing norm in such exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  If the criteria reasonably describe the Veteran's disability level and symptoms, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, the rating criteria contemplate the Veteran's left ankle symptoms as they address limitation of motion and all symptoms affecting functional loss and provide for higher ratings for more severe symptoms.  Thus, referral for extraschedular consideration is not warranted.  

A Veteran may also be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record raised this contention.  See Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).

In summary, the preponderance of the evidence reflects that the Veteran's service-connected left ankle disability has been no more than 10 percent disabling.  Thus, the benefit-of-the-doubt rule does not apply, and his claim for a rating in excess of 10 percent for chronic left ankle sprain with degenerative changes must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

A rating in excess of 10 percent for a service-connected  left ankle disability is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


